DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara (US 2022/0024263).
Regarding claim 1, Ishihara discloses a tire (title) comprising: a sound absorbing material layer (8) which is attached to an inner surface (6) ([0033]; see Fig. 1); and a sealant layer (12) which is disposed between the inner surface (6) of the tire and the sound absorbing material layer (8) (see Fig. 1) and includes a sealant which attached the sound absorbing material layer (8) to the inner surface (6) of the tire ([0037]), wherein the sound absorbing material layer (8) includes a non-woven fabric ([0039]). 
Regarding claim 2, Ishihara discloses all of the limitations as set forth above for claim 1. Ishihara further discloses that the non-woven fabric is made of a fiber including a polyvinyl alcohol-based fiber ([0041]), reading on the limitation in claim 2 that the non-woven fabric is made of a fiber including any one selected from a group consisting of a cellulose-based fiber, a polyester-based fiber, a polyamide-based fiber, an acrylic-based fiber, a polyvinylchloride-based fiber, a polyvinyl alcohol-based fiber, and a polyolefin-based fiber, or a mixture of two or more thereof. 
Regarding claim 3, Ishihara discloses all of the limitations as set forth above for claim 1. Ishihara further discloses that the non-woven fabric further includes a multilayer non-woven fabric layer (8a-8j; [0039]) obtained by laminating webs made of staple fibers ([0046]; see Fig. 3B; [0042]), and thereafter, combining the webs through heat sealing ([0049]), reading on the limitation in claim 3 that the non-woven fabric layer is obtained by laminating webs made of staple fibers, and thereafter, combing the webs through thermal fusion or a binder. Ishihara further discloses that the multilayer non-woven fabric layer (8a-8j) faces the sealant layer (12; see Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2022/0024263). 
Regarding claim 5, Ishihara discloses all of the limitations as set forth above for claim 1. Ishihara further discloses that each thickness of the sound absorbing layers 8a to 8j is in a range from 10 μm to 2 mm ([0040]), making the thickness of the whole non-woven fabric be in a range from 0.1 mm (10 μm*10) to 20 mm (2 mm*10), overlapping the claimed range of from 3 mm to 60 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Ishihara fails to disclose, however, that based on a cross-sectional width of the tire, the non-woven fabric is formed to have a width of 30 to 80%. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the width of the non-woven fabric and the cross-sectional width of the tire. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Ishihara, one of ordinary skill in the art would have found that the width of the non-woven fabric is about 45% of the cross-sectional width of the tire, thus suggesting the claimed range of 30 to 80%. 
Therefore, while Ishihara does not explicitly state a value for the relationship between the width of the non-woven fabric and the cross-sectional width of the tire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Ishihara satisfies all of the limitations in claim 5. 
Regarding claim 6, Ishihara discloses all of the limitations as set forth above for claim 1. Ishihara further discloses that the surface density of the non-woven fabric is in the range from 10 g/m2 to 300 g/m2, overlapping the claimed range of 200 g/m2 to 1000 g/m2. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claims 7-8 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara (US 2022/0024263). 
Regarding claim 7, Ishihara discloses all of the limitations as set forth above for claim 1. Examiner notes that the sealant layer (12) disclosed by Ishihara has substantially the same structure as the sealant layer in the claimed tire. Furthermore, Ishihara discloses that the sealant layer (12) is applied to the inner surface (6) of the tire for the purpose of allowing the sealant to flow to seal a rupture generated in the tire upon puncture ([0002]). Therefore, regarding the air leakage resistance property of the tire in claim 7, the property is considered to be anticipated or rendered obvious to one of ordinary skill in the art since the structure of the tire of Ishihara is substantially the same as the structure of the tire claimed in claim 7. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding claim 8, Ishihara discloses all of the limitations as set forth above for claim 1. Examiner notes that the sound absorbing material layer (8) disclosed by Ishihara has substantially the same structure and composition as the sound absorbing material layer in the claimed tire. Specifically, Ishihara discloses that the sound absorbing material layer (8) includes a non-woven fabric ([0039]). Therefore, regarding the durability of the sound absorbing material layer in claim 8, the property is considered to be anticipated or rendered obvious to one of ordinary skill in the art since the structure and composition of the sound absorbing material layer of Ishihara is substantially the same as the structure and composition of the sound absorbing material layer claimed in claim 8. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2022/0024263) in view of Oku (JP H08188951 with English Machine Translation).
Regarding claim 4, Ishihara discloses all of the limitations as set forth above for claim 1. Ishihara further discloses that the length and diameter of the fiber for forming the non-woven fabric may be arbitrarily determined ([0042]). Ishihara fails to explicitly disclose, however, that a thickness of a filament constituting the non-woven fabric is equal to or more than 1 denier and less than 10 denier. 
It is known in the art for non-woven fabrics designed to attenuate noise to have filaments with the thickness claimed in claim 4. For example, Oku teaches a non-woven fabric designed to be attached to a vehicle ([0018]) in which a thickness of a filament constituting the non-woven fabric is 2 to 6 denier ([0017]), suggesting the claimed range of 1 to 10 denier. Oku further discloses that this thickness further improves the sound absorption performance and the sound absorption efficiency of the non-woven fabric. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the filament constituting the non-woven fabric disclosed by Ishihara to have the thickness taught by Oku because they would have had a reasonable expectation that doing so would lead to a further improvement of the sound absorption performance and the sound absorption efficiency of the non-woven fabric. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749